OPINION — AG — ** PARDON AND PAROLE BOARD — UNGRADING SALARIES ** IF THE PRESENTLY EMPLOYED INTERVIEWERS DO 'NOT' POSSESS THE NECESSARY QUALIFICATION AS SET FORTH IN HOUSE BILL NO. 1546, NOW CODIFIED AS 57 O.S. 357 [57-357], THEY 'MUST' BE PAID IN ACCORDANCE WITH SALARY PROVISIONS AS SCHEDULED PRIOR TO PASSAGE OF SAID ACT, AND ANY RAISES MUST BE IN ACCORDANCE WITH THAT SCHEDULE. IN THE EVENT SAID SCHEDULE PROVIDES FOR THE SALARY INCREASES TO $10,500.00 AFTER ONE YEAR'S EMPLOYMENT IT IS LEGALLY PERMISSIBLE TO IMPLEMENT THAT INCREASE. HOWEVER, IF THE SCHEDULE DOES 'NOT' SO PROVIDE, ANY SALARY INCREASE MUST BE IN INCREMENTS PURSUANT TO THE SCHEDULE IN EFFECT PRIOR TO THE PASSAGE OF HOUSE BILL NO. 1546. (SALARY, APPROPRIATION, EMPLOYEES) CITE: 57 O.S. 357 [57-357] (MICHAEL CAUTHRON)